T~ECATTOEENEYGENERAX~
                              OF      TEXAS

                         AUSTIN.      TKXAS        78711




                             January     21,    1975


The Honorable Tom Hanna                                Opinion No.         H-     501
Criminal District Attorney
Jefferson County                                       Re:        Authority of a commis-
P. 0. Box 2553                                                    sioners court to prepare,
Beaumont,  Texas 77704                                            approve and amend the
                                                                  budgets of drainage
Dear   Mr.   Hanna:                                               dietricte.

   You have aeked:

             What authority,  if any. does the Commissioners
         Court of Jefferson  County have to prepare,   approve
         and amend the budgets of Jefferson    County Drainage
         Districts No. 3, 6 and 7?

    In Jones V. Jefferson  County Drainage Diet. No. 6, 139 S. W. 2d 861
(Tex. Civ. App. --Beaumont   1940, err. ref’d. ), it was held that:

              Drainage districts   created under the provisions
         of Chapter 7 of Title 128, Art. 8097, V. C. S., enacted
         under authority of Art. 16, Sec. 59a, of the State
         Constitution,   Vernon’s   Ann. St., are political   sub-
         divisions of the state of the same nature and stand
         upon exactly the same footing as counties,      or pre-
         cincts,   or any of the other political subdivisions   of
         the state . . . .

    In Tri-City  Fresh   Water    Supply Dist.  No.          2 of Harris        County V. Mann,
142 S. W. 2d 945 (Tex.   1940).   the Court said:

              It is a general rule of judicial construction
         that even a normal municipal corporation       has only
         such implied powers as are reasonably       necessary
         to make effective the powers expressly      granted.
         That is to say, such as are indispensable       to the
         declared objects of the corporation     and the accom-
         plishment of the purposes of its creation.



                                    p.   2256
The Honorable     Tom Hanna,      page 2       (H-501)




That Court also    said:

             Governmental     agencies,    or bodies corporate
        such as Fresh Water Supply Districts,           under our
        statute, are commonly       referr’ed to by courts as
        quasi municipal corporations,         for the reason that
        they are constituted by the legislature        to exercise,
        in a prescribed    area, a very limited      number of
        corporate functions,     and they are said to be ‘low
        down in the scale or grade of corporate existence.            ’
        The powers of such districts        are measured by the
        terms of the statutes which authorized their crea-
        tion, and they can exercise       no authority that has
        not been clearly     granted by the legislature.       As
        expressed    by the court in Stratton v. Commissioners’
        Court of Kinney County, Tex. Civ. App. , 137 S. W.
        ll70, 1177, writ of error denied, the powers of such
        governmental     agencies as counties,      townships,    and
        school districts    ‘are generally more strictly con-
        strued than those of incorporated         municipalities.   I
        . . .

     Your letter contain,6 nothing to indicate that these drainage districts
were created by special act, and we therefore assume that they were
created under the general law pertaining to drainage districts,     formerly
article 8097,, et seq.,   now incorporated   in Chapter 56 of the Texas Water
Code.

    Section   56.082   provides   that

            (a) Except as other,wise provided in this chapter,
        the commissioners   court has exclusive jurisdiction   to
        hear a~nd determine


                 (1)   contests and objections to creating      a district:
                 (2)   matters   relating to creating a district;   and
                 (3)   all proceedings   of a district after it is organized.

            (b) The commissioners    court may adjourn a hearing
        from day to day, and the judgment of the commissioners
        court rendered tinder Subsection (a) of this section is final.



                                         p.   2257
The Honorable    Tom Hanna,    page 3     (H- 501)




    Although this section gives the commissioners     court some authority
over the proceedings   of a drainage district, we believe the language and
context of the statute indicate that this authority is primarily  judicial
rather than administrative.

     The statutes do not set forth the duties and powers     of the drainage
district board.   However they do provide under 56.069       as follows:

            (a) The functions,    powers,  rights, and duties
        exercised   by or relating to the board of any’district
        may be transferred     to the commissioners   court of
        the county in which the district is wholly located,
        but before the transfer is made, the commissioners
        court and the board must pass resolutions     authorieing
        the transfer.

            (b) After the transfer is made, the commissioners
        court shall bs the sole governing body of the district
        and shall exercise  the functions, powers, rights, and
        duties transferred.

             (c) The members     of the commissioners    court are
        not entitled to receive any compensation     for the exercise
        of these functions,   powers,   rights, and duties.

     By implication,    in the absence of such a transfer the Commissioners’
Court is not the sole governing body of the district and the Board thereof
has functions,    powers,    rights and duties which it may exercise    or which
relate to it.    One of those powers and duties, we believe,      is the power
and duty to prepare,      approve and amend the budget of the district.      The
act referring    to drainage districts  does not expressly   deal with authority
to prepare,    approve,   and amend budgets for drainage districts.       However,
we think this power is within the implied powers of the Board as being
reasonably    necessary    to make effective the powers expressly     granted.
And see, Texas Water Code, sections 56.126,          56.112, 56.001(b).

    In the absence of a lawfully authorized transfer of power, we find no
authority for the Commissioners’   Court of Jefferson County to prepare,
approve or amend the budgets of drainage districts.      It is elementary
that the authority and power of commissioners’     courts is limited to that
given by the %onstitution  or lawfully delegated to such courts by the Legis-



                                     p.   2258
.   .




    The Honorable   Tom Hanna,       page 4     (H-501)




    lature.    Attorney General Opinion H-412 (1974).     Nowhere in the statutes
    pertaining to drainage districts   does there appear to be any attempt to
    give the Commissioners’      Court any such authority,  even though the
    Commissioners’      Court is given certain duties with respect to drainage
    districts.

         Accordingly,    in the absence of express  statutory authority or authority
    necessarily    implied, it would appear that the Commissioners’     Court has
    no authority to prepare,      approve, and amend the budgets of these drainage
    districts.

                            SUMMARY

                The Commissioners’    Court of Jefferson County
            has no authority to prepare,  approve,  or amend
            the budgets of Jefferson County Drainage Districts
            No. 3, 6 and 7.

                                                  Very   truly yours,




                                                  Attorney   General    of Texas

    APPROVED:




    DAVID M. KENDALL.        First    Assistant




    2. RGRERfHEATH.         Chairman
    Opinion Committee




                                          p.   2259